Citation Nr: 1401697	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  09-43 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include major depressive disorder, generalized anxiety disorder, adjustment disorder, and dysthymia.

2.  Entitlement to service connection for a skin disability, to include as due to exposure to herbicides and to include as secondary to a psychiatric disability.

3.  Entitlement to service connection for sleep apnea, to include as secondary to a psychiatric disability.

4.  Entitlement to service connection for hypertension, to include as secondary to a psychiatric disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from July 1968 to July 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board has reviewed the physical claims file and the electronic claims file.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2013 and accepted such hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file.

This case was previously before the Board in August 2013, at which time the issues currently before the Board were remanded for additional development.  The case has now been returned to the Board for further appellate action.  


REMAND

Unfortunately, the Board finds that additional development is required before the Veteran's claims on appeal are decided.  

In the August 2013 remand, the Board directed that the Veteran be provided a VA examination to determine the nature and etiology of any current psychiatric disability, to include whether the Veteran had a psychiatric disability that clearly and unmistakably existed prior to his active service and whether any psychiatric symptoms were present in service were they the result of the natural progress of the disorder.  

At a September 2013 VA psychiatric examination, the examiner noted that according to the service medical records, the Veteran had an emotionally immature personality prior to his active service and that it was not a diagnosable psychiatric disorder.  The examiner noted that the Veteran had situational anxiety reaction during active service and again noted that it was not a diagnosable psychiatric disorder.  The examiner did not provide any detail regarding what was meant by the statements that the emotionally immature personality and situational anxiety reaction were not diagnosable psychiatric disorders.  Additionally, there is no psychiatric disorder noted on the Veteran's March 1968 enlistment examination.  Therefore the statement by the examiner that the Veteran had an emotionally immature personality that existed prior to service is not sufficient.  The examiner must state whether the Veteran had a psychiatric disability that clearly and unmistakably existed prior to his active service and provide a detailed rationale for that opinion.

The Board finds that the development conducted does not comply with the directives of the August 2013 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, the Veteran should be scheduled for a VA examination to determine the nature an etiology of any currently present psychiatric disability.  

Additionally, in September 2013, the Veteran submitted additional Authorization and Consent to Release forms for records of treatment received from Dr. K.C. and from the Arrowhead Psychological Clinic.  In the Authorization and Consent to Release forms, the Veteran reported that he had received treatment from those providers as recently as September 2013.  There is no indication from the record that attempts to obtain the identified treatment records have been made.  Therefore, attempts to obtain those records must be made before a decision is rendered in this case.  Those releases may have expired and may need to be completed again by the Veteran.

The Veteran claims that his skin disability, sleep apnea, and hypertension are due to or aggravated by a psychiatric disability.  Therefore, those issues are inextricably intertwined with the claim for service connection for a psychiatric disability.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain current VA and private treatment records, to specifically include those records identified by the Veteran in the Authorization and Consent to Release forms received in September 2013 for Dr. K.C. and the Arrowhead Psychological Clinic.  

2.  Then, schedule the Veteran for a VA psychiatric examination by a physician or a psychologist with sufficient expertise to determine the nature and etiology of any current present psychiatric disability.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The rationale for all opinions expressed must be provided.  Based upon the examination results and the review of the record, the examiner should provide the following opinions:

(a)  Did the Veteran have a psychiatric disability that clearly and unmistakably existed prior to his active service?  If so, was any preexisting psychiatric disability clearly and unmistakably not aggravated by his active service.

(b)  With regard to any diagnosed psychiatric disability not found to clearly and unmistakably exist prior to the Veteran's active service, the examiner should provide an opinion as to whether there it is at least as likely as not (50 percent or greater probability) that the disability is related to active service, to specifically include the psychiatric treatment during service.

3.  Then readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

